Case 1:19-cr-00229-RLY-DML Document 43 Filed 07/11/19 Page 1 of 2 PageID #: 171




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                      )
           Plaintiff,                           )
                                                )
        vs.                                     )   CAUSE NO. 1:19-cr-0229-RLY-DML
                                                )
 MAHDE DANNON,                                  )                          - 01
 MOYAD DANNON,                                  )                          - 02
          Defendants.                           )




                   COURTROOM MINUTE FOR JULY 11, 2019
              HONORABLE MARK J. DINSMORE, MAGISTRATE JUDGE

        The parties appeared for an initial appearance on the Indictment filed on July 2, 2019.

 Defendant Mahde Dannon appeared in person and by FCD counsel, William Dazey.

 Defendant Moyad Dannon appeared in person and by CJA counsel, Mario Garcia.

 Government represented by AUSA Matt Rinka. USPO was not present.

        Financial affidavits previously approved.

        Charges, rights and penalties were reviewed and explained.

        Government, without objection, is to file a motion by July 20, 2019 requesting

 establishment a discovery schedule.

        Defendants waived formal arraignment and reading of the Indictment.

        Defendants were detained on May 23, 2019 and those orders stand.

        Government, without objection, moved to withdraw Docket No. 41 and the same was

 granted. The Clerk is directed to show Docket No. 41 as WITHDRAWN. Government,

 without objection, moved to unseal this cause of action except for Docket Nos. 25 and 27; that
Case 1:19-cr-00229-RLY-DML Document 43 Filed 07/11/19 Page 2 of 2 PageID #: 172




 motion was granted. The Clerk is directed with unseal this matter, with the exception of

 Docket Nos. 25 and 27. Docket Nos. 25 and 27 shall remain UNDER SEAL.

        Defendants remanded to the custody of the U.S. Marshal pending further proceedings

 before the court.

        SO ORDERED.



        Dated: 11 JUL 2019




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
